         Case 1:21-mj-00014-BKE Document 4 Filed 03/22/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


 IN THE MATTER OF A GRAND JURY                Filed Under Seal
 SUBPOENA REGARDING THE
 FOLLWING USER:
                                              Case No.: 1:21-mj- Ϭϭϰ
 GILMOREHAPPY307@GMAIL.COM

 HEREINAFTER, SUBPOENA



                                    ORDER

      The United States has submitted an application pursuant to 18 U.S.C. §

2705(b), requesting that the Court issue an Order commanding Google LLC., an

electronic communication service provider and/or a remote computing service, not to

notify any person (including the subscribers and customers of the account(s) listed

in the subpoena of the existence of the attached subpoena for a period not to exceed

one year.

      The Court determines that there is reason to believe that notification of the

existence of the attached subpoena will seriously jeopardize the investigation or

unduly delay a trial, including by giving targets an opportunity to destroy or tamper

with evidence, change patterns of behavior, or intimidate potential witnesses. See

18 U.S.C. § 2705(b).

      IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that Google LLC.

shall not disclose the existence of the attached subpoena, or this Order of the Court,

to the listed subscriber or to any other person, for a period of time not exceed one


                                          4
         Case 1:21-mj-00014-BKE Document 4 Filed 03/22/21 Page 2 of 7




year, except that Google LLC. may disclose the attached subpoena to an attorney for

Google LLC. for the purpose of receiving legal advice.

      IT IS FURTHER ORDERED that the application and this Order are sealed

until otherwise ordered by the Court.

      ThisWK day of March 2021.



                                             ___
                                              ______
                                                  _________________________
                                        ______________________________________
                                             ORA
                                               R BLE BRIAN
                                        HONORABLE            NK K.. EPPS
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                          5
                       Case 1:21-mj-00014-BKE Document 4 Filed 03/22/21 Page 3 of 7
AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury


                                      UNITEDSTATESDISTRICTCOURT
                                                                      for the
                                                              Southern District of *HRUJLD

                          SUBPOENA TO TESTIFY BEFORE A GRAND JURY
 To:
 &XVWRGLDQRI5HFRUGV
 *RRJOH//&
 $PSKLWKHDWUH3DUNZD\
 0RXQWDLQ9LHZ&$

   YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shownbelow
   to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or
   a courtofficer allows you to leave.




Place: 86)('(5$/&2857+286(                                                     Date and Time: $SULO
       %XOO6WUHHW                                                                             DP
       6DYDQQDK*HRUJLD




          You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):          6(($77$&+0(17


      ,)<28)851,6+7+,6,1)250$7,2172$*(17+$52/''
      *2'%((,,,)%,WK6WUHHW6XLWH$8*867$*$7(/(3+21(
        <28:,//127%(5(48,5('72$77(1'7+(*5$1'-85<




           0DUFK
Date:                                                                      CLERK OF COURT JOHN E. TRIPLETT, ACTING CLERK



                                                                                             Signature of Clerk or Deputy Clerk



The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who
requests this subpoena, are: 7DUD/\RQV$86$
                                       3RVW2IILFH%R[
                                       $XJXVWD*HRUJLD
                                         
                                       7DUD/\RQV#XVGRMJRY
                       Case 1:21-mj-00014-BKE Document 4 Filed 03/22/21 Page 4 of 7
AO 110 (Rev. 06/09) Subpoena to Testify Before Grand Jury (Page 2)




                                                             PROOF OF SERVICE


          This subpoena for (name of individual or organization)
was received by me on (date)                                         .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                on (date)                        ; or

          u I returned the subpoena unexecuted because:
                                                                                                                        .




          I declare under penalty of perjury that this information is true.



Date:
                                                                                            Server’s signature



                                                                                       Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:
           Case 1:21-mj-00014-BKE Document 4 Filed 03/22/21 Page 5 of 7


                                   ATTACHMENT
The Order applies to the following records and information associated with
the following email account(s): JLOPRUHKDSS\#JPDLOFRP
      1.      Names (including subscriber names, user names, and screen names);
      2.      Addresses (including mailing addresses, residential addresses,
              business addresses, and e-mail addresses);
      3.      Local and long distance telephone connection records;
      4.      Records of session times and durations, and the temporarily assigned
              network addresses (such as Internet Protocol (“IP”) addresses)
              associated with those sessions;
      5.      Length of service (including start date) and types of service utilized;
      6.      Telephone or instrument numbers (including MAC addresses,
              Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
              Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”), Mobile
              Identification Numbers (“MIN”), Subscriber Identity Modules (“SIM”),
              Mobile Subscriber Integrated Services Digital Network Number
              (“MSISDN”), International Mobile Subscriber Identifiers (“IMSI”), or
              International Mobile Station Equipment Identities (“IMEI”));
      7.      Other subscriber numbers or identities (including temporarily assigned
              network addresses and registration Internet Protocol (“IP”) addresses
              (including carrier grade natting addresses or ports)); and
      8.      Means and source of payment for such service (including any credit
              card or bank account number) and billing records.
      *22*/( //& $CCOUNT6 ASSOCIATED
      WITH:     JLOPRUHKDSS\#JPDLOFRP        IURP
      'HFHPEHUWRSUHVHQW
You are to provide this information, if available, as data files on CD-ROM
or other electronic media or by facsimile to $JHQW +DUROG'*RGEHH. **If
you have any questions about what is required including scope
limitations, please call: $*(17+$52/''*2'%((,,,)%,WK
6WUHHW6XLWH$8*867$*$7(/(3+21(  .
These records maybe sent by email to KGJRGEHH#IELJRY or mailed to
$*(17+$52/''*2'%((,,,)%,WK6WUHHW6XLWH
$8*867$*$**
         Case 1:21-mj-00014-BKE Document 4 Filed 03/22/21 Page 6 of 7



              CERTIFICATE OF AUTHENTICITY OF DOMESTIC
               RECORDS PURSUANT TO FEDERAL RULES OF
                     EVIDENCE 902(11) AND 902(13)


      I, _________________________________, attest, under penalties of perjury by

the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the

information contained in this certification is true and correct. I am employed by

*22*/(//&, and my title is _______________________. I am qualified to

authenticate the records attached hereto because I am familiar with how the

records were created, managed, stored, and retrieved. I state that the records

attached hereto are true duplicates of the original records in the custody of 

*22*/(//&The attached records consistof

___________________________________________________________________

 [generally describe records (pages/CDs/megabytes)]. I further state that:

 a.     all records attached to this certificate were made at or near the time of


the occurrence of the matter set forth by, or from information transmitted by, a

person with knowledge of those matters, they were kept in the ordinary course of the

regularly conducted business activity of *22*/(//& and they were made by

*22*/(//&DV a regular practice; and



E     such records were generated by an electronic process or system oI

*22*/(//&WKDWSURGXFHVDQDFFXUDWHUHVXOWWRZLW

                  the records were copied from electronic device(s), storage

medium(s), or file(s) in the custody of *22*/(//&in a manner to ensure

that they are true duplicates of the original records; and
         Case 1:21-mj-00014-BKE Document 4 Filed 03/22/21 Page 7 of 7


             2.     the process or system is regularly verified by*22*/(//&

andat all times pertinent to the records certified here the process and system

functioned properly and normally.

       I further state that this certification is intended to satisfy Rules 902(11) and

902(13) of the Federal Rules of Evidence.




Date                             Signature
